Citation Nr: 1756738	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a low back disability. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This case was previously before the Board in February 2015 and April 2017 and remanded for additional development.   
 

FINDING OF FACT

1.  During the course of this appeal, the Veteran's back disability was manifested by muscle spasm and guarding severe enough to cause an abnormal gait with additional functional loss due to pain and flare-ups.   

2.  During the course of the appeal, the Veteran's back disability is not shown to be manifested by unfavorable ankylosis of the entire thoracolumbar spine or associated with incapacitating episodes of at least six weeks.


CONCLUSION OF LAW

An increased rating of 40 percent, but no higher, for the Veteran's back disability is warranted for the entire appellate period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in March 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

There also was the required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As noted in the introduction, the Board's April 2017 remand directed the RO to arrange a VA spine examination in compliance with the U.S. Court of Appeals for Veterans Claims' decision in Correia v. McDonald.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing.  Id.  Essentially, this decision clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Accordingly, VA scheduled the Veteran for an examination at the Phoenix VA Medical Center, but he failed to attend this examination without providing a reason for not reporting.  [The Board notes that the record shows he was incarcerated for several months in 2015, but the record does not reflect incarceration or returned mail during the time he was notified of or scheduled for his most recent VA spine examination].  

Because the Veteran did report for a prior examination scheduled in connection with this claim, the claim shall be rated based on the evidence of record.  In any case, because the Board is granting an increased rating to the Veteran, no additional benefit would flow to him if the case were to be remanded in an effort to schedule another examination.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided). 

Neither the Veteran nor his representative has raised additional concerns with the duty to assist.  See Scott 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Accordingly, the Board will proceed to decide the matter on the merits.  

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

The Veteran's lumbar strain is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71. 

 Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
A 40 percent rating is warranted for flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Unfavorable ankylosis for VA compensation purposes means that the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  See id., Note (5).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107  (b); 38 C.F.R. § 3.102. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background

The Veteran is claiming entitlement to a disability rating greater than 20 percent for his service-connected back disability.  

During his April 2008 VA examination, the Veteran reported daily back pain and stiffness that interfered with bending, standing, walking, and cleaning.  The examiner did not note ankylosis.  There were no IVDS incapacitating episodes in the prior year.  The examiner diagnosed chronic lumbar strain with degenerative disc disease.  

In a March 2009 written statement, the Veteran reported unbearable back pain with prolonged standing.   

During his December 2009 Social Security Administration (SSA) examination, the Veteran reported stabbing back pain that prevented him from sweeping, mopping, and doing dishes.  On examination, his flexion was 90 degrees with pain noted. 

During his January 2010 VA examination, the Veteran reported worsening back pain.  The examiner described the Veteran's abnormal gait and difficulty sitting down and standing up.  There was no ankylosis or IVDS incapacitating episodes.

In a May 2010 rating decision, the RO increased the Veteran's evaluation from 10 percent to 20 percent.  

In a December 2011 VA treatment record, the Veteran reported 7-9/10 back pain. 

During his June 2016 VA examination, the Veteran reported flare-ups of his back pain that cause difficulty sweeping, mopping, and ironing.  He also reported difficulty with prolonged walking, standing, and sitting.  The examiner noted that these abnormal results caused functional loss.  There was no ankylosis or IVDS incapacitating episodes.  The examiner diagnosed lumbar disc disease.  

In a July 2016 VA treatment record, the Veteran reported 8/10 back pain.  On examination his flexion was 90 degrees. 

Analysis 

The Veteran reported significant functional loss due to his back disability, including during flare-ups.  Accordingly, under the provisions of DeLuca and Mitchell, he is entitled to an increased rating of 40 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Deluca, 8 Vet. App. at 207-07 (1995).  

To receive a higher rating, the evidence must show either unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes due to intervertebral disc syndrome (IVDS) of six weeks or longer duration during the prior year.  A review of the pertinent evidence described in detail above does not show ankylosis or incapacitating episodes to warrant a disability rating higher than 40 percent.   Accordingly, an increased rating of 40 percent, but no higher, is warranted.  

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an increased rating of 40 percent, but no higher, for the Veteran's back disability is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


